                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                           NO. 5:17-cr-143-D




  UNITED STATES OF AMERICA

      v.                                                           ORDER

  ALVIN MARION PICKETT



       On motion of the Defendant, Alvin Marion Pickett, and for good cause shown, it is hereby

ORDERED that the Sentencing Memorandum at Docket Entry # 57 be sealed until further notice

by this Court, except that copies may be provided to the Assistant United States Attorney and

counsel for the defendant.

       IT IS SO ORDERED.

       This the ____3_Q_ day of 0   c.-1-o b 9 "'   ,   2018.
